DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/24/2022 has been entered.  
4.	Currently claims 1, 8, 12 have been amended; and new claims 19 and 20 have been added. Therefore, claims 1-20 are pending in this application.   
Response to Amendment
5.	Applicant’s amendment to each of claims 1 and 8 is sufficient to overcome the rejection set forth in the previous office action under section §112(b). Accordingly, the Office withdraws the above rejection.    
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-4, 6-10 and 12-18 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Pope 2015/0135108. 
Regarding claim 1, Pope teaches the following claimed limitations: a typing training system, comprising: a keypad having a plurality of keys; a fingerprint recognition sensor for each of the keys of the keypad wherein each fingerprint recognition sensor senses a press of a key of the keypad by a particular finger of a user, wherein the fingerprint recognition sensor for each key is programmed, before use by the user for typing training, to identify a correct finger of the user that presses the key ([0649]; [0651] to [0653]; [0670]; also FIG 32Q to FIG 32S: e.g. a system for training a user techniques, such as typing; wherein the system comprises a computing device with at least a virtual keypad; and wherein each button of the keypad comprises a fingerprint sensor for identifying the particular finger used to press the button. Accordingly, the fingerprint recognition sensor for each key is programmed, before use by the user for typing training, so that it identifies a correct finger of the user that presses the key); and a display that generates a typing training user interface, the display showing a message when a key of the keypad is pressed by a wrong finger of the user ([0651]; [0671] to [0673]; also FIG 32Q to FIG 32S: e.g. the computing device already implements a display interface, and thereby it displays to the user a textual and/or graphical result regarding the user’s performance; such as indicating whether the user has used the incorrect finger to press a given button, etc.).
Pope teaches the claimed limitations as discussed above per claim 1. Pope further teaches:  
	Regarding claim 2, the keypad has a processor that analyzes the signals from the fingerprint recognition sensors and determines if the wrong finger of the user is being used to press a key ([0670] to [0673]: e.g. the keypad already coupled to a processor; and wherein the processor analyzes sensor data received from the fingerprint sensors to determine whether a correct/incorrect finger is used to press a key/button);
	Regarding claim 3, wherein the keypad is one of a QWERTY keyboard, a keyboard without visual key indicators, a virtual keyboard on a touchscreen device, a Dvorak modified keyboard, a numeric keypad, a 10 digit numeric keypad and an electric typewriter ([0649]; also FIG 32Q to FIG 32S: e.g. the keypad implemented encompasses one or more of QWERTY keyboard, a virtual keyboard on a touchscreen device, etc.); 
Regarding claim 4, wherein the processor is integrated into the keypad (FIG 32Q to FIG 32S: e.g. the touch screen interface already indicates that the processor is integrated into the keypad);
Regarding claim 6, the system further comprises a computing device having the keypad and the display ([0143]; also FIG 32Q: e.g. the system already involves a computing device, such as an iPhone®, a tablet computer, etc., and wherein it has the keypad and the display); 
Regarding claim 7, wherein the computing device further comprises an application executed by a processor of the computing device that analyzes the signals from the fingerprint recognition sensor and determines if the wrong finger of the user is being used to press the key ([00670] to [0673]: e.g. the computing device already executes, via its processor, an application or software that analyzes sensor data received from the fingerprint sensors; and thereby determines whether a correct finger is used to press a given key/button, etc.).  
Regarding claim 8, Pope teaches the following claimed limitations: keypad, comprising: a plurality of keys; a fingerprint recognition sensor for each of the keys of the keypad wherein each fingerprint recognition sensor senses a press of a key of the keypad by a particular finger of a user, wherein the fingerprint recognition sensor for each key is programmed, before use by the user for typing training, before use by the user to identify a correct finger of the user that presses the key ([0649]; [0651] to [0653]; [0670]; also FIG 32Q to FIG 32S: e.g. a system for training a user, such as typing; and wherein the system comprises a computing device with at least a virtual keypad; and wherein each button of the keypad comprises a fingerprint sensor for identifying a particular finger used to press the button. Thus, the fingerprint recognition sensor for each key is programmed, before use by the user for typing training, so that it identifies a correct finger of the user that presses the key); a processor that receives the signals from the fingerprint recognition sensors and analyzes the signals from the fingerprint recognition sensors and determines if the wrong finger of the user is being used to press a key ([0651]; [0671] to [0673]; also FIG 32Q to FIG 32S: e.g. the computing device already implements a display interface and a processor; and thereby it displays to the user a textual and/or graphical result regarding the user’s performance; such as indicating whether the user has used the incorrect finger to press a given button, etc.).
Pope teaches the claimed limitations as discussed above per claim 8. Pope further teaches: 
Regarding claim 9, the keypad is one of a QWERTY keyboard, a keyboard without visual key indicators, a virtual keyboard on a touchscreen, a Dvorak modified keyboard, a numeric keypad, a 10 digit numeric keypad and an electric typewriter ([0649]; also FIG 32Q to FIG 32S: e.g. the keypad implemented encompasses one or more of QWERTY keyboard, a virtual keyboard on a touchscreen device, etc.); 
Regarding claim 10, the processor is integrated into the keypad (see FIG 32Q to FIG 32S: e.g. the touch screen interface already indicates that the processor is integrated into the keypad).
Regarding claim 12, Pope teaches the following claimed limitations: a computerized method for typing training, comprising: programming a hardware fingerprint recognition sensor of a typing training system for each key, before use by a user for typing training, to identify a correct finger of the user that presses the key; receiving a key press from a keypad; sensing, by the hardware fingerprint recognition sensor the key press by a particular finger of a user; determining if the key was pressed by a wrong finger of the user ([0649]; [0651] to [0653]; [0670]; also FIG 32Q to FIG 32S: e.g. a system for training a user typing; wherein the system comprises a computing device with at least a virtual keypad; and wherein each button of the keypad comprises a fingerprint sensor for identifying a particular finger used to press the button. Thus, the fingerprint recognition sensor for each key is programmed, before use by the user for typing training, so that it identifies a correct finger of the user that presses the key); and notifying the user when the wrong finger of the user pressed the key ([0651]; [0671] to [0673]; also FIG 32Q to FIG 32S: e.g. the computing device already implements a display interface, and thereby it displays to the user a textual and/or graphical information; such as an indication that the user has used the incorrect finger to press a given button, etc.).
Pope teaches the claimed limitations as discussed above per claim 12. Pope further teaches: 
Regarding claim 13, wherein determining if the key was pressed by a wrong finger of the user further comprises analyzing, by a processor in the keypad, the signals from the fingerprint recognition sensor and determines if the wrong finger of the user is being used to press a key ([0670] to [0673]: e.g. the keypad/keyboard is already coupled to a processor; and wherein the processor analyzes sensor data received from the fingerprint sensors to determine whether the correct/incorrect finger is used to press a key/button); 
Regarding claim 14, wherein the keypad is one of a QWERTY keyboard, a keyboard without visual key indicators, a virtual keyboard on a touchscreen, a Dvorak modified keyboard, a numeric keypad, a 10 digit numeric keypad and an electric typewriter ([0649]; also FIG 32Q to FIG 32S: e.g. the keypad implemented encompasses one or more of QWERTY keyboard, a virtual keyboard on a touchscreen device, etc.); 
Regarding claim 15, wherein determining if the key was pressed by a wrong finger of the user further comprises using an application executed by a processor of a computing  device that analyzes the signals from the fingerprint recognition sensor and determines if the wrong finger of the user is being used to press the a key ([00670] to [0673]: e.g. the computing device already executes, via its processor, an application or software that analyzes sensor data received from the fingerprint sensors; and thereby determines whether a correct finger is used to press a given key/button, etc.); 
Regarding claim 16, the system further comprising displaying a message when a key of the keypad is pressed by a wrong finger of the user ([0670] to [0673]: e.g. the computing device already implements a display interface, and thereby it displays a result indicating whether the user has used a correct/incorrect finger to press a particular key/button on the keypad); 
Regarding claim 17, disabling the typing training system during normal typing on the keypad ([0143]: e.g. the computing device includes devices, such as the iPhone® or the iPad®, etc.; and therefore, the typing training system is disabled during normal typing on the keypad); 
Regarding claim 18, programming each hardware fingerprint recognition sensor on the keys in a home position of the keypad to identify a correct finger of the user to press each home key and programming each hardware fingerprint recognition sensor of the keys that are not in the home position to identify a correct finger of the user to press each key that is not a home key ([0649]; [0670] to [0672]: e.g. each key, which includes keys A to Z, already comprises a fingerprint sensor configured to detect the finger touching the key; and wherein the system generates a feedback(s) to the user based on the analysis of which finger the user used to touch a particular key; such as a feedback indicating that the user has used the correct finger—or the incorrect finger—to operate/touch a particular key, etc. Accordingly, the above implementation indicates that each hardware fingerprint recognition sensor on each key, which includes the keys in the home position of the keypad, is programmed to identify whether the correct/incorrect finger is used to press the key; i.e. (i) identify a correct finger of the user to press each home key; and identify a correct finger of the user to press each key that is not a home key). 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 5, 11, 19 and 20 are rejected under 35 U.S.C.103 as being unpatentable over Pope 2015/0135108 in view of Pearson 2004/0075590.
	Regarding each of claims 5 and 11, Pope teaches the claimed limitations as discussed above per claims 2 and 8. 
	Although Pope does not explicitly describe that the processor is housed in a separate device, Pope suggests that the computing device already incorporates one or more communication interfaces to accommodate an external input device(s), such as a physical keyboard ([0144]).
In addition, Pearson discloses a computer system that comprises a physical keyboard as an input device, wherein a plurality of keys of the keyboard are implemented by placing a transparent top covering that involves a biometric fingerprint scan firmware; and wherein the above keys contain fingerprint sensors ([0023]; [0052]; FIG 3 to FIG 5; and also see claim 3).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pope’s system in views of Pearson; for example, by incorporating a physical keyboard that communicates with the computing device, such as a keyboard that involves a fingerprint firmware/application, wherein an integral or a removable transparent top cover is placed on the keys of the keyboard, and wherein the cover comprises fingerprint sensors that correspond to the keys of the keyboard in a similar fashion as that of the virtual keyboard, etc., in order to provide the user with an additional arrangement that creates a more traditional setting for learning typing, so that the user would have a better chance to be more successful in his/her training; thereby making the system more adaptive.
Regarding each of claims 19 and 20, Pope teaches the claimed limitations as discussed above per each of claims 1 and 8. 
Pope further teaches, the fingerprint recognition sensor for each key is programmed by programming each fingerprint recognition sensor on the keys in a home position of the keypad to identify a correct finger of the user to press each home key and programming each fingerprint recognition sensor of the keys that are not in the 
home position to identify a correct finger of the user to press each key that is not a home key ([0649]; [0651] to [0653]; [0670]; e.g. the display interface generates a keyboard comprising a plurality of keys, wherein each key is positioned on a respective position on the display interface, see FIG 32Q, label “3222”‘;  and wherein each key has its respective fingerprint sensor for identifying the finger used when touching the key; and thereby the system identifies, during typing training, whether the user has used the correct finger to touch a given key. In this case, the keys already involve (i) home keys, such as “F”, “D”, “S”, “A”, “J”, “K”, “L” and “;”, and (ii) the rest of the keys that are not home keys).
Pope does not explicitly describe the above plurality of fingerprint sensors as a plurality of hardware fingerprint sensors.
However, Pope already suggests that the above computing device optionally includes one or more physical user interface devices—such as, a physical keyboard (see [0144]). In addition, Pearson discloses a computer system that comprises a physical keyboard as an input device, and wherein each of the one or more keys of the keyboard incorporates a hardware fingerprint sensor ([0023]; [0052]; see FIG 3 to FIG 5; and also see claim 3).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pope’s system in view of Pearson; for example, by incorporating a fingerprint sensor on each key of the plurality of keys of the physical keyboard, and wherein the physical keyboard is connected to the computing device as a further input device, etc., in order to provide the user with an additional arrangement that creates a more traditional setting for learning typing, so that the user would have a better chance to be more successful in his/her training; thereby making the system more adaptive to the user’s needs. 
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US 10,878,715.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the current clims are directed to obvious modification of the claims in the corresponding patent (US 10,878,715). 
For example, claim 1 of the current application recites features that are similar to the features of claim 1 of the above patent, except that current claim 1 does not positively recite an overlay that is removably placed on the keypad and contains a fingerprint recognition sensor for each of the physical keys of the keypad that lays on top of the keypad.
However, given the implementation of the current claim(s), which require a fingerprint sensor associated with each key of a keypad, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current claimed invention, to modify the current claim(s) for example by incorporating an external removable cover that incorporates a fingerprint sensor associated with each respective key of the keypad, so that the service life of the system is improved (e.g. the cover can be easily replaced when one or more of the sensors malfunction due to usage) while maintaining the same objective of the claimed invention (e.g. determining whether the user used the correct finger to press a given key on the keypad, etc.). 
Although an exemplary discussion is presented above with respect to claim 1, similar type of analysis applies to the rest of the claims.


Response to Arguments.
9. 	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 05/24/2022, or the RCE filed on 06/24/2022). However, the arguments are not persuasive. Applicant argues:  
Pope discloses a touchscreen device that has integrated fingerprint sensors 
359-1 or a separate fingerprint sensor 359-2 as shown in Figure 4B . . . 
Pope also discloses that the touchscreen 112 may have a spatial resolution that is high enough to detect fingerprint features formed by individual fingerprint ridges . . . 
Pope also discloses (Figures 41A-K and paragraphs 840-841, 848) other modes in which fingerprint sensors are used . . .
In the final office action, it is admitted that the programming is not found expressly in Pope, but that it is found inherently . . . 
Applicant disagrees that the claimed programming is found inherently in Pope for several reasons. First, inherency (MPEP 2112.III) requires not that a result or characteristic may occur or be present, but that the "allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. Id In this case, Pope discloses that, even in the normal mode, that fingerprints are used to control a game controller and Pope discloses a typing training that is able to identify fingers on keys as well. From these disclosures in Pope, it is clearly the case that the fingerprint sensors are active during the typing training and the normal mode so no programming before the typing training is necessarily present in Pope. Furthermore, Pope does not in any way disclose when/how/if the fingerprint sensors are programmed at all. This further confirms that no programming is necessarily present in Pope. Thus, the claimed programming before the user perform typing training is not found inherently in Pope since it not necessarily present. 
Second, as discussed above, Pope discloses an embodiment in which the touchscreen 112 itself may have a spatial resolution that is high enough to detect fingerprint features formed by individual fingerprint ridges, allowing them (the touchscreen) to be used fingerprint sensors. Pope at Figures 32A-32S and 0653. In the embodiment, Pope does not disclose how the touchscreen 112 would be used as a fingerprint sensor or how/when/if it may be programmed. This disclosure implies that there are not even fingerprint sensors for each finger (since the entire touchscreen 112 may detects fingerprints) and that no programming may be needed before typing training. 
Third, Pope discloses, at various locations, that the system detects fingers contacts and analyze the fingerprints associated with the finger contacts or detects a fingerprint pattern and based on one or more characteristics of the fingerprint pattern, determines which finger is being used. Pope at 0651, 0654, 0840, 0841. These portions of Pope disclose that each fingerprint sensor does an analysis of the one or more characteristics of the fingerprint pattern and that no programming of the fingerprint sensors is does at all. Certainly, the programming of the fingerprint sensors for typing training is again not necessarily present in Pope and the programming is not inherently in Pope for this addition reason . . .

However, the Office respectfully disagrees with the above arguments at least  for the following reasons:
Firstly, as correctly pointed out in the previous office-action, Pope does program the computing device, so that the device generates an interface that comprises a keyboard with a plurality of keys (e.g. see FIG 32Q); and wherein each key is configured to detect a fingerprint during typing; and thereby the computing device notifies the user whether the user has used the correct finger(s) during the typing training (see [0670] to [0672]) . Thus, given the above fact, it is indeed clear (at least to a person skilled in the art) that “the fingerprint recognition sensor for each key is programmed, before use by the user for typing training, to identify a correct finger of the user that presses the key”. Of course, the teaching above is also consistent with the MPEP (e.g. MPEP 2112.III) since the inherent characteristic discussed above necessarily flows from the teachings of Pope, which is the applied prior art. 
Applicant also asserts, without properly identifying a section (if any) from the reference, “Pope discloses that, even in the normal mode, that fingerprints are used to control a game controller and Pope discloses a typing training that is able to identify fingers on keys as well. From these disclosures in Pope, it is clearly the case that the fingerprint sensors are active during the typing training and the normal mode so no programming before the typing training is necessarily present in Pope” (emphasis added).
However, Applicant appears to be vague when asserting that “even in the normal mode, that fingerprints are used to control a game controller and Pope discloses a typing training that is able to identify fingers on keys as well”. For instance, controlling “a game controller” (FIG 41G, label “4102”) using a fingerprint has nothing to do with the specific interface (e.g. FIG 32Q) that Pope is generating for typing training. In fact, during the game mode, which is also called the normal mode, the device does not even generate a keyboard interface, let alone a fingerprint sensor for each key of the keyboard (see [0845] lines and [0848], emphasis added), 
“. . . FIG. 41G, for example, shows device 100 performing operations associated with respective control 4102 in response to detecting fingerprint 4114 (e.g., a user's right index finger) over respective control 4102 while respective control 4102 is displayed at first location 4102-b. In one example, device 100 changes direction of an interactive object of the video game (e.g., vehicle 4103) on user interface 4101 in accordance with the location of fingerprint 4114 over respective control 4102 corresponding to a left direction”

“. . . the device displays (4220) the respective control at the first location on the display in response to detecting the first fingerprint while the device is in a normal mode of operation that is not associated with reconfiguring the user interface of the device (e.g., the respective control first appears or is moved on the display while the device is not in a separate reconfiguration mode). FIG. 41G, for example, shows device 100 displaying respective control 4102 at first location 4102-b on touch screen 112 while device 100 is in a normal mode of operation (e.g., video game play mode) that is not associated with reconfiguring user interface 4101 of device 100”

 It is evident from the excerpts above that during the normal/game mode, the device generates an interface specific for playing a video game; such as an interface that displays a directional pad (see FIG 41G, label “4102”) for controlling the movement of a game object (a virtual car); and this directional pad includes four directional arrows/buttons that allow the user to move the game object in four different directions (e.g. left, right, up or down) depending on which button the user applies his/her fingerprint (FIG 41G, label “4114”). 
During the above mode, it is quite evident (at least to a person skilled in the art) that the device does not generate a QWERTY keyboard for typing training; and therefore, none of the keys of the QWERTY keyboard is active, let alone the fingerprint sensor on each key of the keyboard. Accordingly, it makes no sense to simply assume that “it is clearly the case that the fingerprint sensors are active during the typing training and the normal mode” (emphasis added). Applicant appears to not only misconstrue the teaching of Pope, but also mix-up the different modes of operations that Pope is teaching. In fact, the act of switching from one mode (a mode that involves a directional pad with just four keys; FIG 41G, label “4102”) to another mode (a mode that involves a QWERTY keyboard with at least 26 keys, each key with its respective fingerprint sensor; FIG 32Q label “3222”) indicates that Pope does program, before use by the user for typing training, the fingerprint recognition sensor for each key to identify a correct finger of the user that presses the key. Consequently, Applicant’s assertion directed to Pope, “Pope does not in any way disclose when/how/if the fingerprint sensors are programmed at all. This further confirms that no programming is necessarily present in Pope”, is certainly not persuasive. Pope is not necessarily required to explicitly state commonsense facts that a person skilled in the art readily recognizes. For instance, given the teaching of Pope (see [0670] to [0672]), a person skilled in the art readily recognizes that Pope generates the QWERTY keyboard discussed above (i.e. a keyboard, wherein each key of the keyboard is configured to detect a fingerprint) when the typing training application is executed. This implies that the fingerprint sensors of the keyboard are programmed when the typing training application is executed.  
Secondly, while referring to part of Pope’s teaching regarding the resolution of the touchscreen ([0653]), Applicant asserts that “Pope does not disclose how the touchscreen 112 would be used as a fingerprint sensor or how/when/if it may be programmed. This disclosure implies that there are not even fingerprint sensors for each finger (since the entire touchscreen 112 may detects fingerprints) and that no programming may be needed before typing training” (emphasis added). 
However, Pope already describes a typing training application that the device executes, wherein the device generates a QWERTY keyboard with a plurality of keys (e.g. see FIG 32Q); and wherein each key is configured to detect a fingerprint during typing; and thereby the device notifies the user whether the user has used the correct finger(s) during the typing training (see [0670] to [0672]). 
The above teaching clearly demonstrates that the typing training application configures the touchscreen in such a way that each section of the touchscreen where a corresponding key of the keyboard is displayed (e.g. see FIG 32Q, label “3234”) is configured (programmed) to detect a fingerprint, so that the system recognizes whether the user has used the correct finger to press a given key. 
In addition, the use of a high resolution touchscreen enhances the capability of the device to easily recognize fingerprints; however, this does not necessarily mean that a high resolution touchscreen is automatically used as a fingerprint sensor. Again, commonsense dictates that the device must execute a pertinent algorithm (application) that configures one or more sections of the touchscreen to detect fingerprints. This is a basic fact that a person skilled in the art readily recognizes. Consequently, Applicant’s assertion that “there are not even fingerprint sensors for each finger (since the entire touchscreen 112 may detects fingerprints) and that no programming may be needed before typing training” (emphasis added) is certainly not valid. Particularly, given the teaching above regarding the typing training application, each key of the keyboard is configured to detect a fingerprint; and therefore, each key of the keyboard involves a fingerprint sensor. Of course, the teaching Pope (see [0670] to [0672]) is already consistent with the claim, which requires, “a fingerprint recognition sensor for each of the keys of the keypad wherein each fingerprint recognition sensor senses a press of a key of the keypad by a particular finger of a user, wherein the fingerprint recognition sensor for each key is programmed, before use by the user for typing training, to identify a correct finger of the user that presses the key” (e.g. see claim 1, emphasis added).  Consequently, Applicant’s arguments are again not persuasive.         
Thirdly, while citing further sections from the reference ([0651], [0654], [0840], [0841]), Applicant continues to misconstrue the teaching of Pope. For instance, Applicant asserts,  “each fingerprint sensor does an analysis of the one or more characteristics of the fingerprint pattern and that no programming of the fingerprint sensors is does at all. Certainly, the programming of the fingerprint sensors for typing training is again not necessarily present in Pope and the programming is not inherently in Pope for this addition reason”
However, Applicant appears to fail to appreciate the basic principle of operations of touchscreen devices. Particularly, the touchscreen device must first execute the pertinent algorithm (application) that configures one or more sections of the touchscreen interface to detect fingerprint patterns (e.g. see FIG 32Q, label “3234”; also [0673]). This is because a touchscreen device does not normally identify the user’s fingerprint without first executing a pertinent algorithm (application) that allows it to do so. For instance, the electronic device, per the teaching of Pope, is an iPhone® or a laptop/tablet computer with touch-sensitive surface (see [0143]). In this regard, an average user of an iPhone® readily recognizes that the touchscreen interface of the iPhone® or the laptop does not normally detects fingerprints unless the device is executing a specific application that configures one or more sections of the touchscreen interface to detect fingerprints; such as,  the typing training application that Pope is describing (e.g. [0670] to [0673]). This simple fact confirms that Applicant’s assertions directed to Pope’s teaching are not persuasive.
Thus, at least for the reasons discussed above, the Office concludes that the prior art does teach or suggest the current claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715